DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The amendments filed on 4/19/2022 have been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claim 1-4, 6, 12-17, 20 and 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. P.G. Publication No. 2017/0305488 A1 (“US ‘488”) in view of U.S. P.G. Publication No. 2016/0152302 A1 (“US ‘302”), U.S. P.G. Publication No. 2013/0180815 A1 (“US ‘815”) and U.S. P.G. Publication No. 2018/0057103 A1 (“US ‘103”).
US ‘488 discloses:
Regarding claim 1:
An operating device for a human powered vehicle (¶ [0001], “bicycle operating device”), comprising: 
a base member (12 in Fig. 1; 13 in Fig. 16) configured to be attached to a handlebar (H; FIG. 2) of the human powered vehicle (via clamp 18) and comprising:
a mounting surface (12E) to be mounted on the handlebar (depicted in FIG. 2; ¶ [0080]);
an outer surface other than the mounting surface (12A-12D);
an operating member (14) configured to be pivotally coupled to the base member about a pivot axis (¶ [0070]); 
a hydraulic unit (460; FIG. 18) configured to generate a hydraulic pressure in response to the operation of the operating member (¶ [0150]), the hydraulic unit comprising: a cylinder bore (462); and a hydraulic reservoir (468), the hydraulic reservoir being connected to the cylinder bore (¶ [0150], “hydraulic reservoir 468 is connected to the hydraulic chamber 470”);
an electrical switch (34); a controller (48A) configured to generate an operation signal in response to an operation of the electrical switch (¶ [0099]; ; 
an electric generator (56B) configured to generate electric power in response to the operation of the electrical switch; and 
a power storage (56A) configured to store the electric power generated by the electric generator, the electrical switch and the electric generator being provided on a first location (see generator 56B mounted onto lever 16 in Fig. 9, 13; note ¶ [0142] recites, “bicycle operating device 310 [of FIG. 16] has the same structure and/or configuration as those of the bicycle operating device 10 except for the arrangement of some elements. . . .”), an entirety of the power storage being provided on a second location (see entire battery 56A mounted to the base member 12 in Fig. 16),  the second location being different from the first location (see battery mounted to the base member 12 rather than in housing 38A which houses the generator 56B in Fig. 16), the second location being defined in the base member (see battery 56A mounted to the base member 12 in Fig. 16), 
an additional operating member (16) configured to be pivotally coupled to the operating member about a second pivot axis (A3; ¶ [0089]), the first location being defined in the additional operating member (see generator 56B mounted onto lever 16 in Fig. 9, 13; note ¶ [0142] recites, “bicycle operating device 310 [of FIG. 16] has the same structure and/or configuration as those of the bicycle operating device 10 except for the arrangement of some elements. . . .”);
the base member includes an accommodating part (space 339C as defined by base member portion 339A, see in FIG. 16), the accommodating part opening to a side of the base member (the entirety of space 339C is defined by an opening on the rightward side of the base member 12 as seen in FIG. 16), the power storage being disposed in the accommodating part (¶ [0146], “the antenna 52, the informing unit 54, and the power supply 56 are disposed in the additional internal space 339C of the additional attachment part 339”; see the power supply disposed in space 339C in FIG. 16).
However, US ‘488 does not expressly disclose the power storage being provided below the pivot axis in a mounting state where the operating device is mounted to a handlebar of the human powered vehicle wherein the accommodating part opens to a downward facing side of the base member.
US ‘302 teaches a power storage (BT11; Fig. 11) being provided below a pivot axis (A1) in a mounting state where an operating device (22) is mounted to a handlebar (B2) of a human powered vehicle (bicycle, see title) wherein the accommodating part opens to a downward facing side of the base member as a known technique for arranging the power storage within the base member that uses a known hydraulic unit (HU1) arrangement (¶ [0153]-[0159]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify US ‘488 so that the power storage being provided below the pivot axis in a mounting state where the operating device is mounted to a handlebar of the human powered vehicle wherein the accommodating part opens to a downward facing side of the base member, as taught by US ‘302, as a known technique for arranging the power storage within the base member that uses a known hydraulic unit (HU1) arrangement.  The Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified that the use of a known technique to improve similar devices in the same way is a rationale that supports a conclusion of obviousness. See MPEP § 2143.  In this case, one of ordinary skill in the art at the time of the invention would recognize that both US ‘302 and US ‘488 are drawn to analogous/similar structures i.e. wireless “brifters,” and would therefore recognize that modifying US ‘308 in view of the known technique taught in US ‘488 as described supra would, with reasonable predictability, result in US ‘488 having a pivot axis for a hydraulic unit, like that of axis A1 for hydraulic unit HU1 in US ‘302, and the power storage 56A being arranged to be entirely below said pivot axis by way of orienting the accommodating part such that it opens to a downward facing side of the base member, like that of power storage BT11 in Fig. 11 of US ‘302.  Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the power storage to be entirely below the pivot axis wherein the accommodating part opens to a downward facing side of the base member as a matter of design choice because it has been held that the particular placement of claim elements was held to be unpatentable where doing so would not have modified the operation of the device.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice); see MPEP § 2144.04(VI)(C).  Here, nowhere in the original disclosure does it provide a basis that providing the power storage entirely below the pivot axis of the operating member or orienting the accommodating part so that it opens to a downward facing side of the base member would affect the operation of the device in a manner differently than if it were to be provided not entirely below the pivot axis (see e.g. ¶ [0108]). That is, the claimed positioning of said elements within the base member would not affect the operation of the device.  As such, the claim limitation does not amount to a patentable difference.
US ‘488 does not expressly disclose an opening provided in the outer surface, the hydraulic reservoir provided within the opening, the hydraulic reservoir comprising a diaphragm; and a lid to cover the opening, the lid being configured to fix the diaphragm to the base member.
US ‘815 teaches an opening (FIG. 8 illustrates surface 70 as having a recessed opening) provided in an outer surface (70; FIG. 8; ¶ [0028], “fluid reservoir 40 formed in the housing body 27” see also FIG. 9), a hydraulic reservoir (40) provided within the opening (¶ [0028]-[0029]), the hydraulic reservoir comprising a diaphragm (84); and a lid (31) to cover the opening (¶ [0023]; lid 31 covers the diaphragm 84 as indicated by exploded view FIG. 8), the lid being configured to fix the diaphragm to the base member (FIG. 3 illustrates lid 31 as securing the ends of the bladder to the body 27; MPEP § 2125) as a known technique to store hydraulic fluid within the reservoir (¶ [0029], “reservoir 40 is capped by a bladder 84, in a known fashion”). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify US ‘488 to have an opening provided in the outer surface, the hydraulic reservoir provided within the opening, the hydraulic reservoir comprising a diaphragm; and a lid to cover the opening, the lid being configured to fix the diaphragm to the base member, as taught by US ‘815, as a known technique to store hydraulic fluid within the reservoir. The Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified that the use of a known technique to improve similar devices in the same way is a rationale that supports a conclusion of obviousness. See MPEP § 2143.  In this case, one of ordinary skill in the art at the time of the invention would recognize that both US ‘488 and US ‘815 are drawn to analogous/similar structures i.e. hydraulic “brifters”, and would therefore recognize that modifying US ‘488 in view of the known technique taught in US ‘815 as described supra would, with reasonable predictability, result in the reservoir 468 in US ‘488 being configured to utilize a diaphragm as configured in US ‘815.
Although US ‘488 as modified above teaches the power storage vertically overlapping the hydraulic unit when viewed in a direction parallel to the first pivot axis (FIG. 11 depicts hydraulic unit HU1 and power storage BT11 as overlapping in the vertical direction), it does not expressly disclose that the power storage is overlapped with the hydraulic unit when viewed in a direction perpendicular to the first pivot axis.
US ‘103 teaches a power storage (PS1; FIG. 8) being overlapped with a hydraulic unit (22; FIG. 9) when viewed in a direction perpendicular to a first pivot axis (A1 in FIG. 7; ¶ [0117], “At least part of the hydraulic unit 22 overlaps with at least one of the wireless communicator WC1 and the power supply PS1 when viewed from a hydraulic unit based vertical direction HVD perpendicular to the first pivot axis A1 and the hydraulic unit center axis HCA.”) for the purpose of reducing the thickness of the base member in the first direction (¶ [0117], “Accordingly, it is possible to make at least one of the base member 12 and the operating member 14 thin in the first direction D1.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify US ‘488 such that the power storage is overlapped with the hydraulic unit when viewed in a direction perpendicular to the first pivot axis, as taught by US ‘103, for the purpose of reducing the thickness of the base member in the first direction.  In addition, "an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal-and even common-sensical-we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves. In such situations, the proper question is whether the ordinary artisan possesses knowledge and skills rendering him capable of combining the prior art references."   DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 80 USPQ2d 1641, 1651 (Fed. Cir. 2006); see MPEP § 2143(I)(G).  Here, one having ordinary skill in the art would be capable of arranging the hydraulic unit HU1 and power storage BT11 in US ‘302 as overlapping as viewed from a vertical direction i.e.  a direction perpendicular to the first pivot axis A1 because doing so would merely entail designing the inner housing 490 as being formed directly underneath the hydraulic unit HU1 which is an area in which US ‘302 does not teach as having any other significant design feature that would interfere with such an arrangement, and therefore would not require a substantial reconstruction.  Further additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify US ‘488 such that the power storage is overlapped with the hydraulic unit when viewed in a direction perpendicular to the first pivot axis because it has been held that the mere rearrangement of parts was held to be an unpatentable/obvious modification if such a modification would not have modified the operation of the device or yielded unexpected results. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).  See MPEP § 2144.04.  Here, the original disclosure does not disclose or suggest that the particular placement of the power storage overlapping the hydraulic unit as claimed affects the operation of the device or would yield unpredictable results. In particular, paragraph [0112] in the instant written description provides a mere literal basis that at least one of the cylinder bore 28, the piston 30, and the hydraulic reservoir 32 can partly overlap with the power storage 68 when viewed from the first direction D2.  However, the instant written description does not explicitly or implicitly explain how such an arrangement would affect the operation of the device or would produce unexpected results.  As such, this limitation does not amount to patentable difference.




US ‘488 as modified above further teaches the following:
Regarding claim 2:
The operating device according to claim 1, wherein the power storage is provided on the second location such that at least part of the power storage is not covered by the base member (battery 56A is covered by cover 13B rather than base member 13A in Fig. 16).
Regarding claim 3:
The operating device according to claim 1, further comprising: a communicator (48C) configured to wirelessly transmit the operation signal generated by the controller (¶ [0109]).
Regarding claim 4:
The operating device according to claim 1, further comprising: a housing (38A in Fig. 13, 16) accommodating at least the electrical switch and the electric generator, wherein the power storage is provided outside the housing (see battery 56A mounted to lever 14 rather than in housing 38A which houses the generator 56B in Fig. 13; see battery mounted to the base member 12 rather than in housing 38A which houses the generator 56B in Fig. 16).
Regarding claim 6:
The operating device according to claim 1, further comprising: a rectifier (56C) electrically arranged between the electric generator and the power storage (¶ [0115]).
Regarding claim 12:
The operating device according to claim 1, wherein the second location is defined on the surface of the base member (see the battery disposed within recessed portion in base member 13A in Fig. 16), the surface of the base member includes an outer surface (recessed surface of base member 13A shown in Fig. 16), and at least a part of the power storage is provided between the outer surface of the base member and a cover (13B) covering at least a part of the base member (see battery 56A disposed between portions 13A and 13B).


Regarding claim 13:
The operating device according to claim 12, wherein the outer surface of the base member has a non-holding surface (see recess having surfaces partially enclosing the battery 56A in Fig. 16) on which the power storage is provided (¶ [0145]-[0146]).
Regarding claim 14:
The operating device according to claim 13, wherein the outer surface of the base member has a load applied surface (12C) to which a user applies a load (¶ [0081], “grip portion 12C), and a first distance between the operating member and the non-holding surface is shorter than a second distance between the operating member and the load applied surface (the distance between the distal end of the lever 14 and portion 251, which is disposed within the non-holding surface, is shorter than the distance between the distal end of the lever 14 and portion 12C as illustrated in Fig. 15; MPEP § 2125).
Regarding claim 15:
The operating device according to claim 13, wherein the power storage has an attachment surface extending along the non-holding surface (element 251 has surfaces that extending vertically and horizontally along surfaces of the recess of body 13A illustrated in Fig. 16).
Regarding claim 16:
The operating device according to claim 1, further comprising: a braking mechanism configured to actuate a brake device of the human powered vehicle in response to an operation of the operating member (¶ [0080], “brake operating member 14”).
Regarding claim 17:
The operating device according to claim 1, further comprising: wherein the hydraulic unit overlaps with the power storage as viewed in a height direction along a height of the operating device in the mounting state (Fig. 11 in US ‘302 illustrates a cross-section in which the power storage BT11 and hydraulic unit HU1 overlap in the vertical i.e. “height” direction along the plane of the cross-section; MPEP § 2125).

Regarding claim 20:
The operating device according to claim 1, wherein the operation signal is a signal for operating a shifting device to change a gear ratio of the human powered vehicle (¶ [0100]).
Regarding claim 22:
The operating device according to claim 1, wherein the handlebar is a drop-down handlebar (¶ [0075], “drop-down handlebar”).
Regarding claim 23:
The operating device according to claim 1, wherein the base member includes a grip portion (12C; FIG. 2) and a pommel portion (12D; FIG. 2) that extends obliquely upward from the grip portion.
Regarding claim 24, US ‘488 does not expressly disclose that the rectifier is provided in the accommodating part.
DE ‘769 teaches a rectifier (68D; FIG. 4) that is provided in an accommodating part (70; FIG. 9; see also ¶ [0126]-[0127]) as a known technique to provide optimal arrangement of the componentry (¶ [0005]-[0006]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify US ‘488 such that the rectifier is provided in the accommodating part, as taught by DE ‘769, as a known technique to provide optimal arrangement of the componentry. The Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified that the use of a known technique to improve similar devices in the same way is a rationale that supports a conclusion of obviousness. See MPEP § 2143.  In this case, one of ordinary skill in the art at the time of the invention would recognize that both US ‘488 and DE ‘769 are drawn to analogous/similar structures i.e. electrical bicycle operating devices, and would therefore recognize that modifying US ‘488 in view of the known technique taught in DE ‘769 as described supra would, with reasonable predictability, result in the rectifier 56C in US ‘488 being disposed in the accommodating space 339 as seen FIG. 16.

Regarding claim 25:
The operating device according to claim 1, further comprising: an additional cover (see covers 339B and 13B in FIG. 16 both acting as an additional cover; see also cover 36 in FIG. 11 of US ‘302 as covering the bottom area of the power storage BT11) detachably attached to the base member (via disassembly; ¶ [0145], “additional cover 339B is detachably attached to the additional attachment base 339A) to at least partly cover the accommodating part (FIG. 16 depicts the covers 339B, 13B as covering i.e. overlapping the accommodating part 339C).
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over US ‘488 in view of U.S. US ‘302, US ‘815, and US ‘103, as applied to claim 1 above, and further in view of DE 102017002769 A1 (“DE ‘769”).
US ‘488 as modified above further teaches the following:
Regarding claim 26:
The operating device according to claim 1, further comprising: 
an electric wiring (249; FIG. 14, 17) electrically connecting the power storage to the electric generator (via switch 46, see switch 46 and generator 56B being integrally connected in FIG. 9; see ¶ [0146]), the electric wiring extending from the electric generator along the additional operating member (see 249 extending along the operating member 16 in FIG. 13), the electric wiring being bent toward the power storage to extend toward the power storage (FIG. 13 depicts wiring 249 being bent and extending from the generator 56B toward the power storage 56A).
However, US ‘488 does not expressly disclose that the electric wiring is bent toward the power storage above the second pivot axis to extend toward the power storage.
DE ‘769 teaches electric wiring (76; FIG. 4) being bent toward a power storage (68; ¶ [0128]) above a second pivot axis (A2; FIG. 4 depicts cable 76 as being disposed above axis A2 and bent toward the power storage 68) to extend toward the power storage (¶ [0128], “As seen in FIG. 4, the bicycle operating device 10 further includes a cable 76 electrically connected between the wireless communicator 60 and the power supply 68. The cable 76 extends from the wireless communicator 60 to the power supply 68 along the actuator 14 and/or the auxiliary actuator 18.  As seen in FIG. 8, cable 76 electrically connects substrate 62 to battery holder 68B”) as a known technique to provide optimal arrangement of the componentry (¶ [0005]-[0006]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify US ‘488 such that the electric wiring is bent toward the power storage above the second pivot axis to extend toward the power storage, as taught by DE ‘769, as a known technique to provide optimal arrangement of the componentry. The Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified that the use of a known technique to improve similar devices in the same way is a rationale that supports a conclusion of obviousness. See MPEP § 2143.  In this case, one of ordinary skill in the art at the time of the invention would recognize that both US ‘488 and DE ‘769 are drawn to analogous/similar structures i.e. electrical bicycle operating devices, and would therefore recognize that modifying US ‘488 in view of the known technique taught in DE ‘769 as described supra would, with reasonable predictability, result in the electric wiring (249; FIG. 14, 17) in US ‘488 being electrically connecting the power storage to the electric generator (via switch 46, see switch 46 and generator 56B being integrally connected in FIG. 9; see ¶ [0146]), the electric wiring extending from the electric generator along the additional operating member (see 249 extending along the operating member 16 in FIG. 13), the electric wiring being bent toward the power storage above the second pivot axis (similar to cable 76 in FIG. 4 of US ‘769) to extend toward the power storage (FIG. 13 depicts wiring 249 being bent and extending from the generator 56B toward the power storage 56A).  Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify US ‘488 such that the electric wiring is bent toward the power storage above the second pivot axis to extend toward the power storage because it has been held that the particular placement of claim elements was held to be unpatentable where doing so would not have modified the operation of the device.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice); see MPEP § 2144.04(VI)(C).  Here, nowhere in the original disclosure does it provide a basis that providing the electric wiring as being bent to extend above the second pivot axis would affect the operation of the device in a manner differently than if it were to be provided otherwise.  As such, the claim limitation does not amount to a patentable difference.
Response to Arguments
Applicant’s amendments to the claims filed 4/19/2022 have been fully considered and have required new grounds of rejection is made in view of US ‘103, as described supra.  Applicant’s remaining arguments have been fully considered but are not deemed as persuasive.
Applicant argues that the cited art combination of US ‘488 in view of US ‘302 would not have been obvious to one of ordinary skill in the art.  Remarks at 11.  Specifically, Applicant argues that by modifying US ‘488 in view of the teachings of US ‘302 , “the internal components of the operating device in base member (12) of US ‘488 would need to be completely reorganized, since there is limited amount of space within base member (12).  Such a fundamental redesign would not have been obvious to a person of ordinary skill in the art.” Remarks at 11.  In response, Applicant does not provide evidence or an explanation to support that “US ‘488 would need to completely reorganized since there is limited amount of space within the base member.”  Rather, Applicant sets forth mere conclusory statements that does not specifically point out how the space within the base member 12 is so “limited” to the extent of requiring a “complete reorganization” of its internal components upon rearranging the location of power storage 56 to be entirely below said pivot axis by way of orienting the accommodating part such that it opens to a downward facing side of the base member, like that of power storage BT11 in Fig. 11 of US ‘302.  Because Applicant’s argument lacks a sufficient factual analysis, Applicant’s argument is an unsupported assertion as is therefore not deemed as persuasive.  Furthermore, regarding the use of KSR rationales to support a conclusion of obviousness as done here, MPEP § 2143 states that  "the Supreme Court's requirement for an explicit analysis does not require record evidence of an explicit teaching of a motivation to combine the prior art."  See MPEP § 2143.  As such, Applicant's argument is not deemed as persuasive.  Lastly, as stated above, the rearrangement proposed by the cited art combination would have been obvious as a matter of design choice because it has been held that the particular placement of claim elements was held to be unpatentable where doing so would not have modified the operation of the device.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice); see MPEP § 2144.04(VI)(C).  Here, nowhere in the original disclosure does it provide a basis that providing the power storage entirely below the pivot axis of the operating member or orienting the accommodating part so that it opens to a downward facing side of the base member would affect the operation of the device in a manner differently than if it were to be provided not entirely below the pivot axis (see e.g. ¶ [0108]). That is, the claimed positioning of said elements within the base member would not affect the operation of the device.  As such, Applicant’s argument is not deemed as persuasive.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D YABUT whose telephone number is (571)270-5526.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL D YABUT/Primary Examiner, Art Unit 3656